Citation Nr: 1447188	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to asbestos exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to September 1961.  He was born in May 1940.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In February 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  In March 2014, the appeal was remanded for additional evidentiary development.  Primarily, the record was remanded to obtain additional VA treatment records dated from 2002 forward.  Additional records were received, and a Supplemental Statement of the Case (SSOC) denying the claim was issued in August 2014.  The appeal continues.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand his claim for service connection for additional development action.  

At the 2012 videoconference hearing, the Veteran provided testimony in support of his claim.  It is primarily his contention that he has a seizure disorder which began during service.  He argues that while in service, he helped maintain and service steam water heaters which were wrapped in asbestos.  He was treated at the Lackland Air Force Medical Center on multiple occasions beginning in late 1961 for seizures.  

Regrettably, and as noted by the Board in the 2014 remand, the Veteran's service treatment records (STRs) are not available as information in the claims file indicates that they were probably destroyed in the 1973 fire at the National Personnel Records Center (NPRC) warehouse in St. Louis, Missouri.  Also, a March 2010 service department record indicates that it is impossible to reconstruct the Veteran's service records to provide information on his exposure to asbestos while in service.  

Following the Board's 2014 remand of the claim, additional VA records dated from 2003 through 2014 were obtained.  When the Veteran was seen in October 2003, it was noted that his medical history included a history of partial seizure disorder for which he had taken Dilantin.  The Veteran said that he was diagnosed with seizures when he was 22 years of age.  Additional VA records received include a February 2007 entry wherein the Veteran said that his seizures began when he was 23 years of age, and that he was prescribed Dilantin.  An April 2007 entry reflects that the Veteran's wife said that typical seizures were associated with a twitch or jerk and then confusion.  Magnetic resonance imaging (MRI) in April 2007 showed chronic small vessel ischemic changes.  In April 2008, he reported a history of seizures since he was 22 years of age.  He was noncompliant with his medication.  In August 2008, a history of partial complex epilepsy and alcohol use was noted.  It was noted that he no longer drank alcohol and only occasionally had a rare nocturnal episode of twitching.  In April 2014, it was noted that the Veteran had not had any seizure activity since the taking of medication in 2008, and that he stopped taking medication in April 2013.  He refused further neurological consult.  

A thorough VA examination addressing the claimed disorder has not been conducted.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an examination to determine the nature and etiology of any seizure disorder present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service treatment records, and his statements and testimony.  

A complete diagnosis should be provided, to specifically include whether a diagnosis of "epilepsy" is appropriate.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any seizure disorder had its onset during active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any seizure disorder is the result of a disease, injury, or event incurred in active service.  The examiner should address the Veteran's reports of onset of seizure disorder when he was 22-23 years of age.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

